Citation Nr: 0111162	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to improved death pension benefits for the 
period of September 1997 to November 1999.

2.  Entitlement to improved death pension benefits for the 
period of December 1999 to November 2000.

3.  Entitlement to improved death pension benefits from 
December 2000.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from May 1952 to March 1954, and from November 1973 
to March 1974.  The veteran also had almost 24 years of 
additional active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
it has divided the issue on appeal into separate issues to 
better demonstrate the impact of the applicable regulations 
on the entitlement to benefits in this matter.  As will be 
discussed more fully below, while promised information 
concerning unreimbursed medical expenses has not been 
provided by the appellant, and the record likely does not 
contain all of the Social Security Administration (SSA) 
records pertaining to the SSA disability claim of the 
appellant's minor son, the Board finds that since the outcome 
occasioned by the Board's decision is favorable to the 
appellant, the Board's action in proceeding to adjudicate 
this case without further development is not prejudicial to 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds that this case is ready for 
appellate consideration. 


FINDINGS OF FACT

1.  Effective November 1993, the appellant and her son were 
in receipt of improved death pension benefits.

2.  In December 1999, the appellant's son was awarded SSA 
disability benefits in a lump sum for the period of September 
1997 to November 1999, in the amount of $10,651.20.

3.  Effective January 2000, the appellant's son was to begin 
to receive monthly SSA disability payments in the amount of 
$432; the January 2000 payment was for the month of December 
1999.

4.  The lump sum distribution received by appellant's son in 
December 1999 would result in excessive income for the 12-
month period succeeding receipt of those funds, to and 
including November 2000.

5.  For the months preceding and succeeding the 12-month 
period following the lump sum distribution, the appellant and 
her son would be entitled to the difference between the 
annual pension benefit and the annual SSA benefit, divided by 
12.


CONCLUSIONS OF LAW

1.  For each month during the period of September 1997 to 
November 1999, the appellant is entitled to the difference 
between the annual pension benefit and the annual SSA 
benefit, divided by 12.  38 U.S.C.A. §§ 1521, 1542 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.272, 3.273 (2000).

2.  For the period of December 1999 to November 2000, the 
appellant is not entitled to any improved death pension 
benefits as a result of excessive income.  38 U.S.C.A. 
§§ 1521, 1542; 38 C.F.R. §§ 3.272, 3.273.

3.  From December 2000, the appellant is entitled to monthly 
pension benefits representing the difference between the 
annual pension benefit and the annual SSA benefit, divided by 
12.  38 U.S.C.A. §§ 1521, 1542; 38 C.F.R. §§ 3.272, 3.273.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant asserts, in essence, that the lump sum 
distribution of SSA disability benefits represents the total 
amount of 26 monthly payments over the period from September 
1997 to November 1999, and that since the annual income from 
SSA of $5184 is below the maximum applicable annual rate, her 
pension should not be discontinued, but at most, reduced.  
She further asserts that the SSA's child benefit should not 
be considered income since it is intended for the child's 
support.

At the outset, the Board finds that the issues on appeal have 
been adequately developed pursuant to the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) (hereafter VCAA).  As was alluded to previously, 
while the appellant mentioned in her February 2000 
eligibility verification report that information regarding 
unreimbursed medical expense was "to follow," the record 
does not reflect that the appellant ever made an effort to 
provide additional information with respect to medical 
expenses and there is otherwise no indication that any such 
records are available.  The record also does not reflect that 
the appellant ever represented that she and/or her son ever 
incurred unreimbursed medical expenses exceeding 5 percent of 
the maximum annual pension rate or rates payable to the child 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

In addition, although it is likely that there are additional 
SSA records not currently in the claims folder, the SSA 
record most important for the purpose of the decision herein 
is already of record.  Finally, as was also noted earlier, 
since the outcome occasioned by the Board's decision is for 
the most part favorable to the appellant, the Board finds 
that remand for further development would simply place form 
over substance, and amount to an unnecessary waste of 
appellate time and resources.  Moreover, with respect to the 
period of December 1999 to November 2000 that the Board does 
not find the appellant eligible for pension benefits due to 
excessive income, since entitlement to nonservice-connected 
death pension benefits for this period is precluded by law 
under Sabonis v. Brown, 6 Vet. App. 426, 430 (1997), the VCAA 
is arguably not applicable.

The Board notes that the relevant facts are essentially not 
in dispute.  Effective November 1993, the appellant and her 
son were in receipt of improved death pension benefits.  

Thereafter, in December 1999, the appellant's son was awarded 
SSA disability benefits in a lump sum representing a 26-month 
period from September 1, 1997 to November 1999, in the amount 
of $10,651.20.  Effective January 2000, the appellant's son 
was to begin to receive monthly SSA disability payments in 
the amount of $432; the January 2000 payment was for the 
month of December 1999.  

Improved death pension is the benefit payable by the 
Department of Veterans Affairs (VA) to a veteran's surviving 
spouse or child because of a veteran's nonservice-connected 
death.  38 U.S.C.A. §§ 1521, 1542.  Basic entitlement exists 
if, among other things, the surviving spouse or child meets 
the applicable net worth requirements and has an annual 
income not in excess of the applicable maximum pension rate.  
38 C.F.R. §§ 3.3, 3.23 (2000).

Children in the custody of a surviving spouse who have basic 
eligibility to receive improved pension do not have separate 
entitlement.  38 C.F.R. § 3.24 (2000).  Consequently, income 
of both the surviving widow and the child must be considered 
when determining income eligibility for death pension.

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272.  38 C.F.R. § 3.271 (2000).  Unreimbursed amounts paid 
by a child for medical expenses of himself, his parents and 
his brothers and sisters will be excluded from countable 
income to the extent that such amounts exceed 5 percent of 
the maximum annual pension rate or rates payable to the child 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

For the purpose of determining entitlement to VA improved 
pension benefits, the monthly rate of pension payable to a 
beneficiary is computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement and 
dividing the remainder by twelve (12).  38 C.F.R. § 3.273(a).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2).  

The amount of any nonrecurring countable income received by 
the beneficiary shall be added to the beneficiary's annual 
rate of income for the 12-month annualization period 
commencing on the effective date on which the nonrecurring 
income is countable.  38 C.F.R. § 3.273(c).

The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  38 
U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. § 3.660 
(a)(2)(2000).

The rate of death pension benefits is published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations (title 38, Code of Federal 
Regulations). 38 C.F.R. § 3.21 (2000).  The parties agree 
that the maximum annual rate for a surviving spouse and child 
in effect as of December 1, 1999 was $7,891.


II.  Analysis

First, in addressing the period during which the Board finds 
that the appellant and her son were not entitled to death 
pension benefits, the Board again notes that under the 
applicable regulations, no death pension may be paid to or on 
behalf of a surviving spouse and/or child with basic 
entitlement if the income of that surviving spouse and/or 
child exceeds the applicable income limitations.  In the 
instant case, the Board finds that the amount of lump sum SSA 
benefits received by the appellant in December 1999 had to be 
added to the beneficiary's annual rate of income for the 12-
month annualization period commencing on the effective date 
on which the nonrecurring income was countable, i.e., 
December 1, 1999.  38 C.F.R. §§ 3.24, 3.273(c).  As the 
appellant's countable income thus clearly exceeded the 
maximum annual income rates in effect as of December 1999, 
she and her son were not entitled to improved death pension 
benefits for the 12-month period from December 1999 to 
November 2000.  No expenses which might be regarded as 
exclusions from income for this period under 38 C.F.R. § 
3.272 and thus reduce the countable income for pension 
purposes have been reported.  Since it is the law rather than 
the evidence which is dispositive, the appeal as to the 
period of December 1999 to November 2000 is denied.  See 
Sabonis v. Brown, supra.

For the period of September 1997 to November 1999, and 
commencing from December 2000, however, the lump sum 
distribution is no longer a factor as to appellant's 
entitlement to pension benefits, and instead, entitlement is 
simply governed by application of 38 C.F.R. § 3.273(b)(2).  
More specifically, for the months between September 1997 to 
November 1999, and commencing from December 2000, the 
appellant and her son would be entitled to the difference, if 
any, between the annual pension benefit and the annual SSA 
benefit, divided by 12.  38 C.F.R. § 3.273(b)(2).  In this 
regard, while the record does not contain sufficient 
information to permit the Board to specifically determine the 
exact amount of pension income over countable income for 
these periods, it does reflect an excess amount and therefore 
continuing entitlement to VA death pension benefits believed 
to be in an amount in excess of $200 per month.  Thus, the 
Board does find entitlement to improved death pension 
benefits for the period of September 1997 to November 1999, 
and from December 2000.


ORDER

Entitlement to improved death pension benefits for the period 
of September 1997 to November 1999, and commencing from 
December 2000, is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

Entitlement to improved death pension benefits for the period 
of December 1999 to November 2000 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

